I concur in the result. As I read the decision of the commission it seems placed on the ground of lack of jurisdiction to pass on the merits of the stipulated settlement. Under 3 Mason Minn. St. 1938 Supp. § 4330-1, the commission is granted full power to approve a stipulated settlement of a compensation claim entered into in writing with the employer and his insurer by the employe or his dependent. As to the employe, although approved, such settlement is subject to reopening in accordance with 1 Mason Minn. St. 1927, § 4319. The dependents have no claim or cause of action to settle until the death of the employe proximately resulting from the accidental injury. His settlement, though approved of by the commission, does not affect the claim of his dependents. Lewis v. Connolly Contracting Co. 196 Minn. 108, 264 N.W. 581. The commission in their judgment and discretion could very well refuse to approve the stipulated settlement insofar as it included the employe's wife and child. If after the employe's death his representative should stipulate with the employer and insurer for the recovery of a sum certain, I entertain no doubt of the authority or power of the commission to approve such settlement, and a judgment entered thereon would be final, not subject *Page 104 
to be opened as in the case of an award to the employe. That the commission rightly refused to approve a settlement to which the wife and child were joined is apparent on reflection, for the present wife may not be the wife at the time of his death, nor may the present child be the only child. To me the provision of 1 Mason Minn. St. 1927, § 4275(19), that "payments to be made at the intervals when the wage was payable as nearly as may be," does not affect the authority or power of the commission to approve a lump sum settlement stipulated between the representative of the deceased employe and the employer and insurer.